Citation Nr: 0030121	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to a higher rating for residuals of a gunshot 
wound of the right buttock, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO).


REMAND

In November of this year, the Veterans Claims Assistance Act 
of 2000 (to be codified at 38 U.S.C.A. §§ 5000-5007) was 
enacted.  This Act rewrites the "duty to assist" 
provisions, to eliminate the well-grounded claim requirement, 
and requires the Secretary to assist a claimant in developing 
all facts pertinent to a claim for benefits.  

In deciding this appeal, the Board will apply the new Act 
cited above as this version is clearly more favorable to the 
appellant's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation is amended while a case is 
pending, the version most favorable to the veteran will 
apply); see also VAOPGCPREC 03-2000 (Apr. 10, 2000).

i.  Service Connection for Hypertension

The veteran's service personnel records reveal that his 
primary military occupational specialty was that of a 
Rifleman, and that he received a shell fragment wound to the 
right neck and a gunshot wound to the right buttock (GSW) 
while engaged in combat with the enemy for which he was 
awarded a Purple Heart.

For claimants who "engaged in combat with the enemy" during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000).

In this regard, the Board observes that this combat veteran 
has presented lay evidence as to his being required to keep a 
constant check on his blood pressure since military 
discharge.  However, the veteran has not submitted any 
evidence demonstrating that he has the requisite medical 
expertise or training to render a competent medical opinion 
on the etiology of his hypertension.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the CAVC") has ruled that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In view of the foregoing, 
the Board finds that a VA cardiology examination of the 
veteran is required.

ii.  Increased Rating and Individual Unemployability Claims

As a preliminary matter, the Board observes that the veteran 
has submitted a copy of a February 1999 determination of the 
Social Security Administration (SSA) which shows that he was 
awarded disability benefits on March 23, 1997 on account of 
an anxiety-related disorder.

Although many of the medical records cited in the 1999 SSA 
determination are of record, the Board observes that there 
appear to be additional medical records pertaining to the 
veteran's service-connected PTSD and GSW of the right buttock 
that have not been associated with the claims folder.  The 
CAVC has held that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In 
view of the foregoing, the Board finds that additional 
evidentiary development is necessary.

Under 38 U.S.C.A. § 5107(a) (West 1991), VA also has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim, including obtaining VA examinations 
which are adequate for adjudication, as well as the duty to 
obtain all relevant treatment records.  Littke v. Derwinski, 
1 Vet. App. 90 (1991). Examinations must also address the 
rating criteria in relation to the veteran's symptoms, to 
include the effect of pain upon function.  Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 
204-206, 208 (1995).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the CAVC held 
that conditions are to be rated separately under unless they 
constitute the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, at 261.  Thus, where 
manifestations such as symptomatic scarring, bone or joint 
deformity or limitation of motion, and/or nerve involvement 
are present, VA must assess whether such are, in fact, 
separately compensable.  Although the veteran was afforded VA 
dermatological and neurological evaluations in 1998, the 
Board observes that he was not afforded an orthopedic 
examination in order to assess the effect of pain upon 
function and, more specifically, to determine whether 
entitlement to a higher evaluation under Diagnostic Codes 
5250 to 5255 is shown.  Thus, it would be useful if the RO 
would obtain an opinion from a VA orthopedic specialist as to 
the nature and severity of the veteran's service-connected 
GSW of the right hip.

Additionally, VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  In this case, the record is devoid of 
any opinion as to the degree of industrial impairment caused 
by the veteran's service-connected disorders.

The CAVC has also held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the claims for 
higher disability evaluations are "inextricably intertwined" 
with the individual unemployability issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The RO should schedule the veteran 
for VA cardiology examination in order to 
determine the most probable pathology of 
his hypertension.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by the 
examiner.  The cardiology examiner must 
then correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not any current 
hypertension is related to service either 
by way of incurrence or aggravation, or 
is secondary to service-connected PTSD, 
GSW of the right buttock and/or SFW of 
the right neck.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

4.  The RO must schedule the veteran for 
a VA mental disorders examination by a 
qualified physician.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the physician prior to the 
examination.  The examiner is asked to 
initially differentiate between the 
veteran's impairment due to his service-
connected PTSD, and that due to his other 
nonservice-related mental disorders.  To 
this end, the examiner should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the veteran's 
service-related disorder(s), and render 
an opinion for the record as to the 
degree to which those specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  Based upon a 
review of the record and the examination, 
the examiner should provide a Global 
Assessment of Functioning Score (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
related mental disorder(s).  It is 
imperative that the examiner also 
provides a definition of the GAF score.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

5.  The RO must also schedule the veteran 
for VA orthopedic, neurological and 
dermatological examinations in order to 
assess the nature and extent of his 
service-connected right buttock disorder.  
The claims folder, including a copy of 
this remand decision, should be made 
available for review by each examiner in 
conjunction with their examination.  X-
rays, laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the specialists.

The orthopedic and neurological 
examiner(s) must provide a thorough 
description of the veteran's service-
connected right buttock disorder and 
render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.

The dermatological examiner, in turn, 
must identify whether the veteran's GSW 
scar of the right buttock is disfiguring, 
poorly nourished, ulcerated, tender or 
painful on objective demonstration.

In all cases, the examiner(s) must then 
render an opinion concerning the effect 
of the veteran's service-connected right 
buttock disability on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report(s) should reconcile the veteran's 
subjective complaints of right buttock 
pain with the objective findings on 
examination.  The examination report(s) 
should then be associated with the 
veteran's claims folder.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's remaining service connection, 
increased rating and total rating claims.  
The RO's decision must discuss the 
additional evidence developed, as well as 
any staged ratings assigned for PTSD 
under Fenderson v. West, 12 Vet. App. 119 
(1999).

If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  The veteran 
should then be afforded the opportunity 
to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


